The High Court convened at the Courthouse at Fagatogo at nine-thirty o’clock in the forenoon of Thursday, November 18, 1926, to hear the above entitled cause:
Judges Wood, Lutu and Leaana presiding.
Parties present by counsel:
Asuega counsel for Atuatasi & Mamea.
Sarnia counsel for Aumavae.
Petition read.
Court: Before Alo Taisi died did he name a man to be a successor to him?
Asuega: No.
Sarnia: No.
STATEMENT OF THE COURT: There was an action in the High Court of American Samoa in 1907. In this action the parties were Alo Taisi and Aumavae against *385Alo Faitala. That case was discontinued and when it was discontinued, the parties to the case, that is Alo Taisi and Alo Faitala signed a Stipulation of Discontinuance. This stipulation says that: — “It is stipulated by and between the parties to the above cause, that the said cause may be and the same is hereby discontinued upon the following terms and conditions, to-wit — That the name “Alo” will be retained by both parties, Alo Taisi and Alo Faitala, during the lifetime of both of them. That neither will appoint a successor to hold the name “Alo” during his lifetime.” Alo Faitala is still alive, but he feels because of his age that he would like to have his son appointed “Matai”; but he, as Alo Faitala, signed a stipulation of discontinuance with Alo Taisi, who is now dead; and this Court will not violate that agreement, which would be unfair to the man who is dead, and his representatives. This stipulation provided:— “That either party may nominate a person to succéed him upon his death, and upon his death, said nomination will be placed before a family meeting to be composed of ‘matais’ connected with the family of Alo, whether resident of Fagasa or of any other place in the Colony; that the following persons and no others are entitled to attend and vote at said meeting; Alo Faitala or Alo Taisi as the case may be, and any of their children who are possessed of ‘matai’ names, whether living in Fagasa or anywhere else; Aumavae and any of his children who may be possessed of ‘matai’ names; Te’o and any of his children who may be possessed of ‘matai’ names; Tautua and any of his children who may be possessed of ‘matai’ names.” At this meeting they should decide one or two things, whether they in the future wanted but one Alo or “matai” in the family, or they should decide whether or not they would select for Alo the man who had been nominated by the man who died. It is contrary to the policy of the Government to have over one “Matai” in any one family, and this practice will be *386discontinued. If there is more than one “Matai” in a family now, it will remain like that until one of them dies, after which there will be only one “Matai”. This court will not appoint a “Matai” of the Alo family during the life time of Alo Faitala except upon one condition, and that condition is this, that the members of the family of Alo Faitala, and Alo Taisi, that is the “matais”; Aumavae and the “matais” of his family, Te’o and the “matais” of his family and Tautua and the “matais” of his family, get together and nominate someone to succeed Alo Faitala, if Alo Faitala feels he is too old to continue in the duty of a “Matai” of a Samoan family. If those parties, the “matais” that I have named, will get together and a majority of them will select a man to be “Matai”, as provided in this agreement, and this agreement does not provide that all of them must agree, but just a majority, the court will appoint that man to be the “matai” of the family, and he will be the only one who will hold the name Alo. This is not an arbitrary ruling on the part of the court, as the court is absolutely bound by this agreement signed by Alo Taisi and Alo Faitala, just as much as Alo Taisi and Alo Faitala were bound by it. This is what we call in the United States RES AD JUDICATA, something which has been decided by the court between the two parties previously. The court has no right to waive this agreement; the court must stand by it. I have changed this agreement in this way — the only provision of all these “matais” meeting was by the two Alos’ dying. I would no.t have allowed this case to come to a court trial if I had known of the existence of this paper which was not shown to me until yesterday afternoon. I want you to understand that this agreement does not provide for that meeting of the “matais” except in the case that one of the two “matais” dies, and nominates a successor, but this agreement lays down a method of procedure by which a “matai” in a certain event may be selected. You have two choices, *387either Alo Faitala shall be the sole “matai” of the family as long as he lives, or if Alo Faitala wants to resign now, he must submit the question of his successor to those “matais” and their families that are mentioned by him.
This case will be adjourned for one month from date, and in that time the court wishes to be informed of one or two things — whether Alo Faitala intends to continue as the Alo, and if not, if the various “matais” have met and by a majority vote of those present chose a new successor to Alo. By a majority vote is meant that if there are ten members present and six vote for one man, that man is chosen and will be appointed by the court. This stipulation that I have quoted was filed February 19th, 1908, and was witnesseth by J. L. Dwyer, Clerk of the Court.
Court adjourned at 10:30 a.m.
At a meeting of the family it was agreed that Taisi of Fagasa should hold the Matai name “Alo.”
/s/ H. A. Zuberano
Clerk